Title: Thomas Jefferson to John Steele, 18 May 1816
From: Jefferson, Thomas
To: Steele, John


          
            Sir
             Monticello May 18. 16.
          
          A letter just recieved from mr Cathalan of Marseilles informs me he has sent me a case of Hermitage wine and a box of Maccaroni by the Pilot, Capt Dixon, and I learn by the public papers that that vessel is arrived at Philadelphia. I inclose you the bill of lading, and have copied on the back of it from mr Cathalan’s invoice the quantity & cost of the articles. I have to ask the favor of you to drop me a line  of information of the amount of the duties, freight & other charges which shall be
			 immediately remitted to you. in the mean time if you will have the goodness to forward the two boxes by some safe vessel to Richmond, addressed to Messrs Gibson & Jefferson, then you will confer a great obligation on me. they will pay to the master of the vessel carrying the articles his freight & other charges.
          I avail myself of this occasion to observe that having occasion to recieve from different parts of Europe, arti & at different times articles such as the above, books Etc without being able to prescribe the port to which there may be an opportunity of sending them, they may sometimes come to that of Philadelphia. will you give me leave to hope that you will always drop me a line of the duties, freight & charges to be paid, under the assurance of a punctual and immediate remittance of them? the
			 articles will always be to be forwarded to Richmond as above; and when they are wines the advance of the hot season may render their immediate transmission desirable to lessen the danger of spoiling. be pleased to accept the assurance of my
			 thankfulness and respect.
          Th: Jefferson
        